DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 16, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12-14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Astakhov et al. Patent No.: US 9,843,388 B1 (Hereinafter “Astakhov”).

Regarding Claim 1, Astakhov discloses a system for streaming data through 

space (see col.7, lines 41-65), comprising: 

at least one origin node configured to provide a stream of data (see col. 7, Iines 

44-46: the satellites may be used to capture satellite imagery. One or more of the 

satellites may be equipped with a camera configured to capture high resolution still 

images or video.); 

a plurality of relay nodes (see fig. 2 and col 6, lines 5-14: data center 210 on the Earth 205 or the data center 214 on the Moon 225 or may communicate with either. The data centers 210, 215 on the Earth 205 and Moon 225 may be configured to communicate directly as illustrated, or may be configured to communicate via the satellites.");
a plurality of edge nodes, wherein each edge node is configured to receive the stream of data from a relay node from among the plurality of relay nodes  (ground stations, satellites 120 can work in a topology as fig. 2, col. 3, lines 57-67: Each satellite 120 may act as an active repeater for any data communications. Each satellite 120 may include a built-in routing engine enabling the satellite 120 to route the data communications either to a peer satellite router (or any satellite in line of sight of the transmitting satellite) or to an appropriate ground station 110 or 115., col. 5, Iines 56-60: In other words, while some example implementations involve communication 
 wherein each relay node is configured to receive the stream of data from another node, selected from the at least one origin node or another relay node of the plurality of relay nodes, and transmit the stream of data to another node, selected from another relay node of the plurality of relay nodes or an edge node from among the at least one edge node (see col.8, lines 8-10: satellites 320, 315 and ground stations 310 may include transmitters and receivers to assist in redirecting data between data centers, customer locations, etc. In addition, the terrestrial-based transmitters and receivers may be mobile. For example, a transmitter or receiver (e.g., a laser array and laser detector) may be carried in the back of a truck 307 or other vehicle to enable mobility. Emphases added: The satellite network of the present technology may capture imagery and quickly transmit the imagery to the Earth for weekly, daily, hourly, or even more frequent updates, see col.7, lines 59-60:); and 
wherein each node of the at least one origin node and the plurality of relay nodes transmit the stream of data to the other node by communicating optically with the other node when sharing a line of sight with the other node (see col.8, lines 58-67: Each satellite 120 and ground station 110, 115 may be equipped with optical communications equipment (open air, laser based), providing the transmit (TX) and receive (RX) ends of  satellite in line of sight of the transmitting satellite) or to an appropriate ground station 110 or 115. Emphases added: The satellite network of the present technology may capture imagery and quickly transmit the imagery to the Earth for weekly, daily, hourly, or even more frequent updates, see col.7, Iines 59-60:); 
wherein each node of the plurality of relay nodes and the plurality of edge nodes receives the stream of data from the other node by communicating optically with the other node when sharing a line of sight with the other node (see col.8, lines 58-67: Each satellite 120 and ground station 110, 115 may be equipped with optical communications equipment (open air, laser based), providing the transmit (TX) and receive (RX) ends of a two-way FSO or optical communications link. Each satellite 120 may act as an active repeater for any data communications. Each satellite 120 may include a built-in routing engine enabling the satellite 120 to route the data communications either to a peer satellite router (or any satellite in line of sight of the transmitting satellite) or to an appropriate ground station 110 or 115. Emphases added: The satellite network of the present technology may capture imagery and quickly transmit the imagery to the Earth for weekly, daily, hourly, or even more frequent updates, see col 7, Iines 59-60:). 

	Regarding Claim 2, Astakhov further discloses wherein communicating optically comprising communicating using laser communication (see col.3, Iines 12-19: The 


Regarding Claim 3, Astakhov further discloses wherein one or more nodes define a configuration of data transmission among the at least one origin node, the plurality of relay nodes, and the plurality of edge nodes to coordinate relaying the stream of data based on line of sight determined based on locations of the at least one origin node, the plurality of relay nodes, and the plurality of edge nodes (see col.3, Iines 67- col 4. line13: Determination of whether to transmit data to another satellite 120 when the optical communication is intended for a ground station may depend upon the distance to the destination ground station 110 or 115 and the positional relationship of the satellite 120 to the ground station 110 or 115. For example, a satellite closest to the destination ground station may be used to transmit a communication to the destination ground station. In another example, if multiple satellites are in position to communicate with the destination ground station, a satellite used to communicate with the ground station may be selected to minimize latency, even if not the closest satellite to the ground station, while selecting the satellite to ensure a desired quality of transmission.). 

Regarding Claim 5, Astakhov further discloses wherein the at least one origin node, the plurality of relay nodes, and the plurality of edge nodes are configured to coordinate determining the configuration based on locations of the at least one origin 

 	Regarding Claim 6, Astakhov further discloses wherein the locations of the least one origin node, the plurality of relay nodes, and the plurality of edge nodes are provided by data stored in a database shared among the least one origin node, the plurality of relay nodes, and the plurality of edge nodes (the location data can be included in the coding data, see  fig. 5, col.10, Iines 20- 30: Referring now to FIG. 5, a block diagram of a system 510 for implementing a terrestrial station in an laser communication system as illustrated in accordance with an example of the present technology. The system elements may be implemented using one or more computing devices in a service provider environment, such as a server as an example computing device, as well as client devices 560, and may be implemented across a network 555. The system may include a data store 515 and a number of modules 530, 535, 540, 545, 550 for storing and processing data to be used in the coding environment.", 

 	Regarding Claim 12, Astakhov further discloses a spacecraft or a satellite (see col. 8, Iines 22-25: The satellites 320, 315 may function as data centers or as part of a data center or for communication between data centers in a service provider environment);
an optical communication device (see col. 3, Iines 12-16: Reference will now be made to FIG. 1. The present technology may provide satellites 120 with capabilities to send and receive FSO communications (or more simply, "optical communications") to and from other satellites 120 or terrestrial stations 110, 115);
a server computer installed on the spacecraft or satellite to manage streaming the stream of data over the optical communication device (see col. 5, Iines 60-65: Data storage, processing and the like may be provided by computing hardware included in one or more of the satellites 120. In one example, a small data center (e.g., 5-10 servers), routing equipment, or the like may be placed in the satellites for communicating with terrestrial computing systems).

 	Regarding Claim 13, Astakhov further discloses wherein a relay node comprises: a spacecraft or a satellite; an optical communication device; a server computer 
 
 	Regarding Claim 14, Astakhov further discloses wherein an edge node comprises: a spacecraft or a satellite (see satellite 120 can act as the edge node, see fig. 1 and  col 5, lines 60-65: Data storage, processing and the like may be provided by computing hardware included in one or more of the satellites 120. In one example, a small data center (e.g., 5-10 servers), routing equipment, or the like may be placed in the satellites for communicating with terrestrial computing systems.);
an optical communication device (see col 3, Iines 12-16: Reference will now be made to FIG. 1. The present technology may provide satellites 120 with capabilities to send and receive FSO communications (or more simply, "optical communications").);
a data link to a terrestrial computer cluster (see col 10, Iines 20-30: Referring now to FIG. 5, a block diagram of a system 510 for implementing a terrestrial station in an laser communication system as illustrated in accordance with an example of the present technology. The system elements may be implemented using one or more computing devices in a service provider environment, such as a server as an example 
 	a server computer installed on the spacecraft or satellite to manage receiving the stream of data over the optical communication device and to manage streaming the stream of data over the data link to the terrestrial computer cluster (see col 5, Iines 60-65: Data storage, processing and the like may be provided by computing hardware included in one or more of the satellites 120. In one example, a small data center (e.g., 5-10 servers), routing equipment, or the like may be placed in the satellites for communicating with terrestrial computing systems.").

Regarding Claim 16, Astakhov further discloses a database of locations of the at least one edge node, the plurality of relay nodes and the plurality of edge nodes (see fig. 5 and col.10 Iines 20-30: The system may include a data store 515 and a number of modules 530, 535, 540, 545, 550 for storing and processing data to be used in the coding environment.", col 12 In 12-16 "The system may be implemented as a plurality of computing nodes or computing instanr.es, each of which comprises at least one processor, a memory, where the computing nodes are configured to collectively implement the modules, data stores and so forth.", col 12, lines 44- 46 "The data stored in the data store, for example, may be associated with the operation of the various modules, applications and/or functional entities described.; col.12, Iines 26-31: For example, a plurality of computing devices together may comprise a clustered computing resource, a grid computing resource, and/or any other distributed computing arrangement. Such computing devices may be located in a single installation or may be distributed among many different geographical locations.").

 	Regarding claim 19, Astakhov discloses a system for streaming data through 

Space (see col.7, lines 41-65), comprising:

 a node configured to transmit a stream of data (see col. 7, Iines 44-46: the satellites may be used to capture satellite imagery. One or more of the satellites may be equipped with a camera configured to capture high resolution still images or video.));
a plurality of edge nodes, wherein each edge node is configured to receive the stream of data(ground stations, satellites 120 can work in a topology as fig. 2, col 3 In 57-67: Each satellite 120 may act as an active repeater for any data communications. Each satellite 120 may include a built-in routing engine enabling the satellite 120 to route the data communications either to a peer satellite router (or any satellite in line of sight of the transmitting satellite) or to an appropriate ground station 110 or 115.,see  col 5, lines 56-60:In other words, while some example implementations involve communication between terrestrial data centers, other example implementations may locate at least a portion of the data centers or the services in orbit around the earth. Data storage, processing and the like may be provided by computing hardware included in one or more of the satellites 120. In one example, a small data center (e.g., 5-1O servers), routing equipment, or the like may be placed in the satellites for communicating with terrestrial computing systems.);
wherein the node transmits the stream of data to a first edge node in the plurality of edge nodes by communicating optically with the first edge node when sharing a line of sight with the first edge node (see col.8, lines 58-67: Each satellite 120 and ground station 110, 115 may be equipped with optical communications equipment (open air, laser based), providing the transmit (TX) and receive (RX) ends  satellite in line of sight of the transmitting satellite) or to an appropriate ground station 110 or 115. Emphases added: The satellite network of the present technology may capture imagery and quickly transmit the imagery to the Earth for weekly, daily, hourly, or even more frequent updates, see col 7, Iines 59-60:);
 	wherein the node transmits the stream of data to a second edge node of the plurality of edge nodes by communicating optically with the second edge node when sharing a line of sight with the second edge node (see col.8, lines 58-67: Each satellite 120 and ground station 110, 115 may be equipped with optical communications equipment (open air, laser based), providing the transmit (TX) and receive (RX) ends of a two-way FSO or optical communications link. Each satellite 120 may act as an active repeater for any data communications. Each satellite 120 may include a built-in routing engine enabling the satellite 120 to route the data communications either to a peer satellite router (or any satellite in line of sight of the transmitting satellite) or to an appropriate ground station 110 or 115. Emphases added: The satellite network of the present technology may capture imagery and quickly transmit the imagery to the Earth for weekly, daily, hourly, or even more frequent updates, see col 7, Iines 59-60:); and
wherein the node switches between transmitting to the first edge node and transmitting to the second edge node based on data indicative of the line of sight with .

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Astakhov et al. Patent No.: US 9,843,388 B1 (Hereinafter “Astakhov”), in view of LAUFER Pub. No.: US 2017/0012698 A1 (Hereinafter “LAUFER”).

Regarding Claim 4, Astakhov discloses the system as discussed in the rejection of claim 3. 
Astakhov fails to disclose:
 wherein the configuration is switched to a new configuration when line of sight between two nodes is broken. 
In analogous art, LAUFER teaches:
wherein the configuration is switched to a new configuration when line of sight between two nodes is broken (see paragraph  [0023]: The system further includes a control center 340 configured to: determine a line of sight (LOS) blockage caused by obstacle 322 324, 326 whenever respective reception quality parameters fall below a predefined threshold; and reroute the communication links between the at least one vehicle mounted communication system and at least one of the communication satellites not associated with said LOS blockage.").
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Astakhov with the teaching as taught by LAUFER in order to reroute satellite communication links responsive to line of sight blockage of any kind, thereby provide a system that will enable to use alternative satellite communication links whenever such a blockage is predicted.

Regarding Claim 17, Astakhov discloses the system as discussed in the rejection of claim 16. 
Astakhov fails to disclose:
 a database of locations obstacles affecting line of sight between nodes, wherein the configuration is based on the locations of the obstacles.
In analogous art, LAUFER teaches:
a database of locations obstacles affecting line of sight between nodes, wherein the configuration is based on the locations of the obstacles (direction and orientation of vehicle 10, see fig. 1 and paragraph [0021]: Due to the geometry of the vehicle 10, it may be the case that some part of vehicle 10, such as wing 20 may cause a line of sight (LOS) blockage, which even temporarily, may prevent antenna 30A from receiving communication coming from antenna 52B and vice versa. In this scenario, once the degradation is detected, the communication can be rerouted to antenna 52A of satellite 50A. In some embodiments, the change of orientation of vehicle 10 may be predicted over time based on its speed, direction and planned route so that a future LOS blockage may be predicted and the rerouting may be carried out before an actual blockage takes place).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Astakhov with the teaching as taught by LAUFER in order to reroute satellite communication links responsive to line of sight blockage of any kind, thereby provide a system that will enable to use alternative satellite communication links whenever such a blockage is predicted.

Regarding Claim 18, Astakhov in view of LAUFER disclose the system as discussed in the rejection of claim 16. LAUFER further discloses wherein the obstacles comprise space debris (obstacles 322, 324, 326 can be the space debris, see fig. 3, paragraph [0023]).

9.	Claims 7-8, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Astakhov et al. Patent No.: US 9,843,388 B1 (Hereinafter “Astakhov”), in view of Allen et al. Pub. No.: US 2019/0028465 A1 (Hereinafter “Allen”).

Regarding Claim 7, Astakhov discloses the system as discussed in the rejection of claim 3. Astakhov further discloses stream manager that determines the configuration of data transmission among the at least one origin node, the plurality of relay nodes, and the plurality of edge nodes, to coordinate relaying the stream of data, based on line of sight determined based on locations of the at least one origin node, the plurality of relay nodes, and the plurality of edge nodes (see col. 7, lines  50-67: The particularly illustrated computing service 400 may include a plurality of server computers 402A-402D. While four server computers are shown, any number may be used, and large centers may include thousands of server computers. The server computers 402A-402D may provide computing resources for executing software instances 406A-406D. In one implementation, the instances 406A-406D may be virtual machines. A virtual machine may be an instance of a software implementation of a machine (i.e. a computer) that executes applications like a physical machine. In the example of virtual machine, each of the servers 402A-402D may be configured to execute an instance manager 408 capable of executing the instances. The instance manager 408 may be a hypervisor or 
Astakhov fails to disclose:
a centralized stream manager,
In related art, Allen teaches:
a centralized stream manager (see paragraph [0027]: The present invention provides a proxy service implemented with a stream manager server that which can pass data between a secure web browser client and an unsecure connection on the server side (e.g., publisher server devices)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Astakhov with the teaching as taught by Allen in order to facilitate an exchange of multimedia data between the subscriber device and the publisher device over the connection, thereby the ability for service providers and end users to communicate seamlessly over the Internet to provide access to different services (e.g., streaming, gaming, communication, file transfer, etc.). 

Regarding Claim 8, Astakhov discloses the system as discussed in the rejection of claim 1.
Astakhov fails to disclose:
wherein the locations of the least one origin node, the plurality of relay nodes, and the plurality of edge nodes are provided by data stored in a database accessible to the centralized stream manager.

wherein the locations of the least one origin node, the plurality of relay nodes, and the plurality of edge nodes are provided by data stored in a database accessible to the centralized stream manager (see paragraph  [0048]: To initialize the WebRTC session, after the proxy channel connection to the stream manager proxy server 21O has been established, both the peer devices must know about one another's location, capabilities, and other necessary details (e.g., World Wide Web Consortium (W3C) standards). This step is known as the peer discovery, and in some embodiments, signaling is exchanged between the subscriber device 104 and the publisher device 102 over the proxy channel for peer discovery, paragraph [0058]: Utilizing unique headers, the stream manager proxy server 210 can preserve and transmit the original client information using the custom header so that the media server node across the network knows the original IP address of the client. This is useful for analytics, gee-mapping location based authentication and much more.").
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Astakhov with the teaching as taught by Allen in order to facilitate an exchange of multimedia data between the subscriber device and the publisher device over the connection, thereby the ability for service providers and end users to communicate seamlessly over the Internet to provide access to different services (e.g., streaming, gaming, communication, file transfer, etc.). 

Regarding Claim 11, Astakhov discloses the system as discussed in the rejection of claim 1.

one or more data links connected to transmit the stream of data from at least one of the plurality of edge nodes; and a cluster of computers connected to the one or more data links to receive the stream of data from the one or more data links and to deliver the stream of data received from at least one of the plurality of edge nodes to at least one subscriber computer. 
In related art, Allen teaches:
 	one or more data links connected to transmit the stream of data from at least one of the plurality of edge nodes (edge device 108, fig. 1A, see paragraph  [0036]: In the example system 100 of FIG. 1A, the publisher devices 102 communicates over the network through an origin device 106 (or ingest endpoint) and the subscriber devices 104 communicate over the network through an edge device 108.); and a cluster of computers connected to the one or more data links to receive the stream of data from the one or more data links and to deliver the stream of data received from at least one of the plurality of edge nodes to at least one subscriber computer (edge device 108, fig. 1A, see paragraph  [0036]: In the example system 100 of FIG. 1A, the publisher devices 102 communicates over the network through an origin device 106 (or ingest endpoint) and the subscriber devices 104 communicate over the network through an edge device 108…). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Astakhov with the teaching as taught by Allen to link the traffic between the remote origin nodes 106 and 

Regarding Claim 20, Astakhov discloses the system as discussed in the rejection of claim 1.
Astakhov fails to disclose:
one or more data links connected to transmit the stream of data from at least one of the plurality of edge nodes; and 
a cluster of computers connected to the one or more data links to receive the stream of data from the one or more data links and to deliver the stream of data received from at least one of the plurality of edge nodes to at least one subscriber computer.
In related art, Allen teaches:
one or more data links connected to transmit the stream of data from at least one of the plurality of edge nodes (edge device 108, see fig. 1A, paragraph [0036]: In the example system 100 of FIG. 1A, the publisher devices 102 communicates over the network through an origin device 106 (or ingest endpoint) and the subscriber devices 104 communicate over the network through an edge device 108.); and 
a cluster of computers connected to the one or more data links to receive the stream of data from the one or more data links and to deliver the stream of data received from at least one of the plurality of edge nodes to at least one subscriber computer (streaming cluster 100, subscriber devices 104, see fig. 1A, paragraph  [0036]: FIG. 1A depicts an example of a conventional streaming cluster 100 that includes server nodes grouped together for streaming management, based on their 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Astakhov with the teaching as taught by Allen to link the traffic between the remote origin nodes 106 and edge nodes 108 end points, thereby allow clients from multiple dispersed locations to connect with minimal latency.

10.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Astakhov et al. Patent No.: US 9,843,388 B1 (Hereinafter “Astakhov”), in view of Gazier et al. Pub. No.: US 2009/0201988 A1 (Hereinafter “Gazier”).

Regarding Claim 9, Astakhov discloses the system as discussed in the rejection of claim 1.
Astakhov fails to disclose:
a transcoder node providing at least a first version of the stream of data having a first quality and a second version of the stream of data having a second quality different from the first quality. 
In related art, Gazier teaches:
a transcoder node providing at least a first version of the stream of data having a first quality and a second version of the stream of data having a second quality 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Astakhov with the teaching as taught by Gazier to provide video processing capabilities within a network to provide advantages, such as superior per-user video handling, reduced network bandwidth, increased service offerings, and the like.

	Regarding Claim 10, Astakhov in view of Gazier disclose the system as discussed in the rejection of claim 9. Gazier further discloses wherein the first version has a first bandwidth utilization and the second version has a second bandwidth utilization different from the first bandwidth utilization (see paragraph [0045]: the transcoder device 52 is configured to provide variable bit rate coding (VBR), so it is likely for each stream that at a time t1, the stream bandwidth is different from a time 12. However A+B+C is always equal or less than 20 Mbps. It is possible to favor streams, e.g. assume A is an HDTV and is always given a better resolution and quality level, which normally means more bandwidth, and assume C is a PIP or a mobile phone and .

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Astakhov et al. Patent No.: US 9,843,388 B1 (Hereinafter “Astakhov”), in view of Wittenschlaeger Pub. No.: US 2018/0054766 A1 (Hereinafter “Wittenschlaeger”).

Regarding Claim 15, Astakhov discloses the system as discussed in the rejection of claim 14.
Astakhov fails to disclose:
wherein the edge node comprises a satellite in geostationary orbit.
In related art, Wittenschlaeger discloses:
 	wherein the edge node comprises a satellite in geostationary orbit (see paragraph [0016]: Spacecraft nodes are located in space (e.g., at altitudes greater than 100 Km) moving relative to a surface of the Earth or substantially stable with respect to positions on the surface. Preferred spacecraft nodes include satellites in geosynchronous orbit. It is also contemplated that spacecraft can be placed in lower or higher orbits as desirable. Furthermore, spacecraft can also be placed at LaGrange points, and see paragraph [0041]: Space fabric 240 comprises a plurality of spacecraft nodes 230 comprising any suitable spacecraft adapted to operate as a networking node to form a distributed core fabric.).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Astakhov with the 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424